Citation Nr: 0918224	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent from September 8, 2000, for the service-connected 
recurrent uveitis.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to 
January 1986, and from June 1988 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the RO 
that granted service connection for recurrent uveitis and 
assigned a 10 percent rating, effective on September 8, 2000.  

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The Board remanded this claim in June 2008 so that the 
Veteran could be scheduled for a VA examination.  

The Board observes that in October 2008 the Veteran's 
attorney informed VA that she was withdrawing from 
representation of the Veteran.  She added that a copy of the 
notice had been sent to the Veteran.  The Veteran is not 
shown to have obtained or requested other representation.  



FINDING OF FACT

Since September 2000, the service-connected uveitis is shown 
to have been manifested by three episodes of activity with no 
resulting impairment of central visual acuity or field loss; 
neither chronic eye pain or required rest nor episodic 
incapacity currently is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher 
than 10 percent for the service-connected uveitis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.84a, including Diagnostic Code 6000 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
suggestion that any VA defect in assisting the Veteran 
reasonably affects the fairness of this adjudication.  

Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  He has also failed to 
respond to recent efforts to assist in development of his 
claim.  


Factual Background

The VA medical records show treatment of the service-
connected uveitis over the course of this appeal.  A primary 
care nursing note, dated on September 8, 2000, reported that, 
due to the service-connected ankylosing spondylitis, the 
Veteran had developed bilateral eye problems.  He complained 
of having right eye irritation, pain and sensitivity to 
light.  Based on an examination, anterior uveitis of the 
right eye was diagnosed.  This was noted to be "likely 
related" to the history of ankylosing spondylitis.  

A later dated September 2000 VA eye clinic note showed that 
the Veteran's right eye felt better.  Visual acuity findings 
were reported as:  right eye - SC 20/70, PH 20/40; left eye - 
SC 20/30, PH 20/20.  The diagnosis was that of anterior 
uveitis of the right eye, improved.  

An October 2000 VA eye clinic note included a diagnosis of 
right eye anterior uveitis with history of ankylosing 
spondylitis.  

An November 2003 VA optometry and general eye clinic note 
showed that the Veteran was seen for follow up for recurrent 
left eye uveitis.  He reported that his left eye felt much 
better, with no pain.  He was positive for mild photophobia.  
No right eye problems were observed.  The Veteran reported no 
other ocular or visual complaints.  Visual acuity testing 
revealed right eye (20/30+2) and left eye (20/25+2).  

Another VA optometry, general eye clinic note, dated later in 
November 2003, showed that the Veteran's left eye felt good.  
His uveitis was noted to have first started in his right eye 
and now persisted in his left eye.  His visual acuity testing 
revealed right eye (20/30+2) and left eye (20/25+2).  
Posterior and anterior non-granulomatous uveitis of the left 
eye was diagnosed.  The anterior uveitis was noted to be 95 
percent resolved since the last visit.  The posterior uveitis 
had not improved since the last visit.  

A January 2004 VA optometry addendum note showed that the 
Veteran's right eye felt much better and that he had 
discontinued all of his ocular medications five weeks 
earlier.  

A March 2005 VA optometry, general eye clinic note showed 
that the Veteran was seen for complaints of right eye pain 
for two days.  He indicated that the uveitis usually affected 
his left eye.  He noted stable vision.  Visual acuity testing 
showed right eye (20/20) and left eye (20/20-1).  Best visual 
acuity was noted to be 20/20, bilaterally.  Right eye 
recurrent uveitis secondary to ankylosing spondylitis was 
diagnosed.  Prescribed medications were ordered.  

A VA optometry, general eye clinic note dated later in March 
2005 showed that the Veteran was seen for follow up for his 
right eye uveitis.  He reported good compliance with the 
medications.  He noted improvement and denied having pain, 
flashes and floaters.  He did note mild right eye 
sensitivity.  Right eye visual acuity was 20/40, PH 20/20, 
and left eye visual acuity was 20/20.  Right eye recurrent 
uveitis secondary to ankylosing spondylitis was diagnosed.  

A VA ophthalmology clinic note, dated less than a week later 
in March 2005, shows that the Veteran received a subtenons 
injection of Kenalog for treatment of his recurrent right eye 
uveitis.  

The RO granted service connection for recurrent uveitis in 
May 2006.  A 10 percent disability rating, effective 
beginning on September 8, 2000 (the date the uveitis was 
diagnosed and related to the Veteran's service-connected 
ankylosing spondylitis), was assigned.  

A June 2007 VA primary care outpatient note showed that the 
Veteran had been lost to follow up care for almost two years.  
He was followed at the rheumatology clinic for ankylosing 
spondylitis.  He had been started on hypertension 
medications.  No eye complaints were noted.  

Pursuant to the June 2008 remand, by letter of December 2008, 
the Veteran was informed that he would be notified shortly to 
instruct him where and when to report for a VA examination.  
Subsequently, the Veteran is shown to have been scheduled for 
a VA examination in January 2009, but had failed to report 
without explanation.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of this claim, the Board has considered the 
Veteran's symptoms since the date of the grant of service 
connection, September 8, 2000.  

The rating for the disability has been assigned under 38 
C.F.R. § 4.84a, Diagnostic Codes (Code) 6000 (uveitis).  

The rating criteria for Code 6000 provide for a rating from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  

Additionally, the Board recognizes that the portions of the 
Rating Schedule that address disabilities of the eye recently 
have been amended.  However, only claims received on or after 
December 10, 2008, will be evaluated under the new criteria.  
See VA Fast Letter 09-10.  Because the claim on appeal was 
initially processed by the RO well before this time, and 
given the veteran's failure to appear for the recently 
scheduled examination, only the older criteria will be 
addressed at this time.  Id.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

When, as here, a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  As this claim stems from an original 
compensation claim, the Board will determine the claim based 
on the evidence of record.  




Analysis

The service-connected uveitis has been rated as 10 percent 
disabling, beginning on September 8, 2000, the date of the 
grant of service connection.  Under the provisions of the now 
older version of Diagnostic Code 6000, the Veteran has been 
assigned a 10 percent rating that the RO determined 
represented the minimum rating assignable during active 
pathology.  

However, in reviewing the record, the Board notes that the 
Veteran did not appear for a VA examination scheduled in 
January 2009 for the purpose of evaluating the severity of 
the service-connected eye disability.  While the record also 
shows that the Veteran has likely received private treatment 
for the eye condition over the years, he has not provided any 
competent evidence to support his claim for increase.  

The VA treatment records show that the service-connected 
disability picture has been manifested by episodes of 
activity since 2000.  However, the evidence of record does 
not serve to establish that the service-connected uveitis in 
chronic form has resulted in a compensable impairment of 
central visual acuity or visual field vision or a discernible 
level of pain, required rest or episodic incapacity to 
warrant the assignment of a rating higher than 10 percent for 
the period of the appeal.  

The veteran is shown to have been treated for recurrences of 
uveitis in September 2000, November 2003 and March 2005.  His 
symptoms during these episodes included eye pain or 
irritation and sensitivity to light, but the active 
manifestations are shown to have been relieved with 
appropriate treatment.  Significantly, episode of incapacity 
requiring bed rest and treatment by a physician have not been 
demonstrated.  

After treatment in March 2005, the Veteran apparently was not 
treated for further eye problems by VA.  When seen in June 
2007, he voiced no eye-related complaints or findings.  

Accordingly, on this record, the claim for an increased 
rating higher than 10 is not assignable for the period since 
September 8, 2000.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased, initial rating in excess of 10 percent for the 
service-connected recurrent uveitis beginning on September 8, 
2000 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


